Citation Nr: 1528736	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-28 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a disability of the right fifth finger.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974, January 1991 to March 1991 and January 2008 to January 2009, with additional service in the Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left knee disability, a disability of the right fifth finger, and bilateral pes planus are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis originated during active service.

2.  Varicose veins were not present during service and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Right knee osteoarthritis was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309 (2014).

2.  Varicose veins were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the matter of whether service connection is warranted for a right knee disability, the evidence currently of record is sufficient to substantiate the claim; therefore, no further development is required before the Board decides the claim. 

As to the varicose veins claim, the record reflects that the Veteran was provided all required notice in a letter sent in August 2009, prior to the initial adjudication of the claim.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs), post-service VA outpatient treatment records, and VA also afforded the Veteran VA examinations related to his varicose veins in September 2009 and August 2013.  The Veteran does not suggest and the evidence does not show any inadequacy with regard to either VA examination report.  The Board finds that the Veteran has been afforded an adequate VA examination.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Knee Disability

Again, the Veteran had many years of service with the Army National Guard, with three distinct periods of active duty service.  The Board has reviewed the service treatment records for the entirety of the Veteran's service, and particularly examined the record for evidence of the initial manifestation of any right knee disability.

In February 1991, during the Veteran's second period of service, he was seen for right knee pain.  He reported experiencing it for one day.  Examination of the knee was within normal limits.  He was noted to have strained the knee.  No additional evidence suggests any ongoing knee disability having manifested during this period of service.

On examination prior to his active duty deployment in January 2008, a left knee disability was noted, but there was no indication of any right knee disability upon entrance into this most recent period of active duty.  A private X-ray report dated in December 2008, during this most recent period of active service, shows that the Veteran had, "about 25% narrowing of the medial compartment of both knees left and right."  The report notes that the Veteran injured his left knee in October 2008 in a wreck, at which time there was an indication of some early evidence of degenerative joint disease in both knees.  

Following his January 2009 separation from active duty, the Veteran was X-rayed by VA in March 2009, at which time osteoarthritis was noted.  This diagnosis is noted in both the May 2009 VA examination report and the August 2013 VA examination report.

While the Board recognizes that the August 2013 VA examiner rendered a negative nexus opinion as to this right knee claim, the medical evidence shows an initial notation of degenerative joint disease during the Veteran's most recent active duty period of service, and a confirmed diagnosis of osteoarthritis within one year of his separation from active service.  Therefore, service connection is warranted for this disability.

Varicose Veins

Initially, the Board recognizes that the Veteran has a current diagnosis of varicose veins in both legs.  Thus, the Veteran has a current diagnosis of the disability claimed.  

The Veteran contends that he first noticed varicosities in his legs following his return from active duty deployment in January 2009.  The Board has reviewed the voluminous service treatment records related to the Veteran's many years of service in the Army National Guard, to include the records during his periods of active duty.  There is no indication of treatment for or diagnosis of varicose veins during the Veteran's active service.  

A review of the post-service medical records confirms that the Veteran was given a provisional diagnosis of asymptomatic varicose veins of the lower extremities in June 2009.  The Veteran was prescribed compression hose for treatment.  There is no indication in these treatment records of any relationship between the varicose veins initially diagnosed in June 2009 and the Veteran's period of active service.  Nonetheless, the Veteran was afforded a VA examination to determine whether any such causal connection exists.

On VA examination in September 2009, the Veteran reported first noticing varicosities in his lower extremities after returning from deployment in January 2009.  He reported pain in his legs after being on his feet for over six hours, but no swelling was reported.  The Veteran confirmed often working twelve-hour shifts, with pain manifesting about six hours into his shift.  He also reported noticing enlarged veins both in the thigh and calf areas.  The Veteran was noted to wear compression hosiery with limited effectiveness.  Physical examination revealed nontender varicosities on the lower right and left legs.  While this VA examiner confirmed the existence of bilateral varicose veins, no opinion as to the cause was provided.

The Veteran again underwent VA examination in August 2013.  The presence of varicose veins of both lower extremities was confirmed, with a notation of the initial diagnosis date in June 2009.  The VA examiner acknowledged the Veteran's report of initially noticing the condition after returning from his deployment.  The examiner confirmed that the varicosities initially onset shortly following the Veteran's exit from the military, but found that there is no evidence to support an onset during active service.  Further, the examiner found that it is more likely that the varicosities came about due to aging and a several years history of working on his feet, as opposed to brief active duty periods.  Moreover, the examiner pointed out that the Veteran was on a profile during his active service due to his knee, which suggests limitation on the stress on his legs during his period of active service.  The examiner, in consultation with a surgeon, also concluded that most individuals who develop varicose veins have a predilection for the condition.  Also, in the absence of leg trauma or thrombophlebitis during the active duty period, there would be no cause of varicose veins, according to the examiner.  As there was no evidence of trauma or phlebitis in service, the examiner found that it is less likely than not that the Veteran's varicose veins were incurred in the military and more likely that he had a predilection to develop the condition and the condition would have likely developed despite any tour of duty in Iraq.

In sum, the record does not contain any competent evidence that the Veteran's currently diagnosed bilateral varicose veins were present during his active service period, or are otherwise causally connected to his service.  A VA examiner, following a review of the evidence of record, physical examination of the Veteran, and in an interview with the Veteran that clearly recognized the Veteran's initial observation of varicosities shortly following his return from deployment in January 2009, concluded that the Veteran's bilateral varicose veins are not related to his active service.  

The Board has also considered the Veteran's own statements and his belief that his varicose veins were incurred in service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning the etiology of his varicose veins.  While he is competent to state when he first noticed the varicose veins, he has not alleged that they were present during service.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  This claim must be denied.


ORDER

Service connection for right knee disability, diagnosed as osteoarthritis, is granted.

Service connection for varicose veins is denied.


REMAND

The Board finds that additional development is required prior to the adjudication of the claims for service connection for left knee, right fifth finger, and bilateral pes planus disabilities.

Disability of the Left Knee

The Veteran contends that service connection is warranted for his left knee disability on the basis that a preexisting left knee disability was aggravated during his last active tour of duty in Iraq.  In particular, the Veteran acknowledges that he experienced a left knee meniscal tear in October 2000, prior to his entry onto active duty in January 2008.  The pre-deployment medical evaluations confirm this condition and also show that he was placed on a permanent profile due to the left knee disability.  During his deployment, the Veteran stepped out of a vehicle and into a ditch twisting his left knee.  The records document treatment for this left knee injury over the next few months.  Thus, the pertinent questions in this case are whether the Veteran's preexisting left knee disability was aggravated by this in-service incident and whether the current osteoarthritis of his left knee is etiologically related to service.  The Veteran was afforded a VA examination in August 2013 in response to the claim.

Following physical examination and confirmation of the existence of left knee osteoarthritis, the VA examiner determined that the Veteran's left knee arthritis is likely age related.  The examiner stated that there is no aggravation found with the preexisting knee condition.  The basis for this opinion is that there was no evidence of an ongoing knee condition, and that on examination in 2009 physical findings were unremarkable and primary care notes in 2009 show left knee pain resolving.  The examiner also noted that the examination that day was normal, which is evidence against aggravation of the left knee disability.  The examiner's rationale, however, was devoid of mention of the Veteran's report of ongoing knee pain.  Earlier in the report, the examiner noted that the Veteran takes aspirin or acetaminophen for pain, that he has infrequent locking, and that he had chronic knee pain rated as 5 on a scale of 1 to 10 following his 2000 knee surgery, but that following his tour of duty in Iraq and Kuwait, he has experienced chronic knee pain, which he described as 6 on a scale of 1 to 10.  He also reported occasional stiffness.  Thus, the Veteran's left knee osteoarthritis is manifested by chronic pain, which is described by the Veteran as increasing in severity since his tour of duty in Iraq.  The VA examiner's rationale for determining that the Veteran's preexisting left knee disability did not increase in severity during his most recent tour of active duty is inadequate, because it fails to consider the Veteran's competent reports of pain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).   

For these reasons, the Board finds that a new opinion is warranted in this case.



Disability of the Right Fifth Finger

The Veteran claims that service connection is warranted for a disability of the right fifth finger because his current right finger disability is due to an injury in service.

The record indeed confirms, via X-ray evidence, that the Veteran has arthritis of the right proximal interphalangeal joint with 14 degree deformity in a full extension.  The June 2009 X-ray report notes that this may be due to past trauma.  

The Veteran contends that he fell while at Camp Selby, Mississippi, and injured his finger.  At his hearing, the Veteran reported that this occurred in January 2008, just prior to his deployment.  At the September 2009 VA examination, he reported that he had a medic look at it, but at no time has he suggested that he received treatment in service for the injury.  The Veteran reported that after his return home from deployment, he noticed that he could not fully extend his finger, and he experienced daily discomfort.  

Although the September 2009 VA examiner confirmed the existence of a current disability of the right fifth finger, and confirmed the Veteran's account of the in-service incident, the examiner did not provide any opinion as to whether the current right finger disability is related to that in-service incident.  Without such an opinion, this matter is not ready for adjudication by the Board. 

Bilateral Pes Planus

The Veteran underwent a VA examination of his feet in August 2013.  The examiner recognized the Veteran as having flat feet and recorded the Veteran's reported history of first noticing "fallen arches" when his wife noticed this after his return from an active tour of duty in 2009.  The Veteran recalled that while in Iraq, he had pain in his arches while walking, which he rated as 6 on a scale of 1 to 10.  The Veteran also confirmed that he had no such pain in his feet prior to this last tour of duty.  He reported current pain related to activity, such as if he stands for one to two hours.  He uses arch supports, which have helped.  The Veteran reported a persistent callus on the left distal forefoot, which he trims two times per week.  Later in the report, the examiner found that it is less likely than not that the Veteran developed bilateral flat feet from the military.  The rationale for this opinion, however, is inadequate.  First, the examiner stated that individuals with normal neuromuscular function of the feet do not develop flat feet.  The examiner found that the Veteran has flexible flat foot, "which he was likely born with."  The examiner went on to say that there is, "no evidence of flat feet problems documented during military."  Again, the Veteran reported that he had no pain in his arches prior to the 2008/2009 active tour of duty in Iraq, that he experienced pain in his arches while in Iraq, and that he noticed fallen arches after his return from Iraq.  The examiner seemingly ignored the Veteran's report of the symptoms he experienced during this active tour of duty.  The Veteran is indeed competent to report symptoms such as this, and the examiner is not free to ignore them.  The failure of the examiner to address any aspect of the Veteran's reported history as to lay observable symptoms such as a history of in-service pain in his arches renders the examiner's rationale inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Furthermore, the examiner seemed to suggest that the Veteran had preexisting bilateral flat feet, but failed to properly analyze this matter on the basis of a preexisting and potentially aggravated condition.  The examiner failed to provide a basis for the finding that the Veteran entered any of his periods of active service with bilateral flat feet.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or disorder was not aggravated during service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03 (July 16, 2003).  The Board must follow precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014).

In this case, the examiner did not refer to any findings on entrance into any of the Veteran's three periods of active duty service and merely stated that because the Veteran has flexible flat feet, he was likely born with them.  The examiner failed to provide any explanation that would rise to the level of clear and unmistakable evidence to rebut the presumption of soundness in this case, as there is no notation of disability upon entrance into service.  The record of the March 1974 entrance examination includes notation of no foot abnormality by the examiner and no indication of foot trouble by the Veteran.  The same information is noted on the report of the separation from this first period of active service in November 1974.  The Veteran was examined in March 1991, during the second active duty period and, similarly, there is no indication of foot abnormality or foot trouble.  No such findings are noted in the reports of the January 2008 pre-deployment medical examinations.  Thus, the VA examiner's analysis is inadequate in that there is no sufficient explanation as to why the examiner determined that the Veteran entered his last period of service, the period during which he contends his foot problems began, with a preexisting condition.    

For these reasons, the Board finds that a new opinion is warranted in this case.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain all ongoing VA or private records pertaining to the Veteran's treatment for his claimed disabilities.  

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the August 2013 left knee examination.  Based upon the prior examination results and the review of the other pertinent evidence of record, to include the Veteran's report that his left knee pain increased during and after his most recent tour of active duty in Iraq, the examiner should state an opinion as to whether the preexisting left knee meniscal tear underwent a permanent increase in severity during service and if so whether the service increase was clearly and unmistakably due to natural progress.  If the examiner is of the opinion that the meniscal injury did not permanently increase in severity during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the meniscal injury underwent a permanent increase in severity as a result of the Veteran's active service.  

With respect to the Veteran's left knee arthritis, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present during service and if so whether the evidence clearly and unmistakably establishes that the arthritis existed prior to service and clearly and unmistakably establishes that the arthritis did not permanently increase in severity as a result of service.

If the examiner is of the opinion that left knee arthritis was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better that the arthritis is etiologically related to the Veteran's active service.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the examiner who conducted the September 2009 examination of the Veteran's right fifth finger.  

The physician should identify each right fifth finger disability that has been present during the period of the claim.  With respect to each such disorder, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to any of the Veteran's active service periods.  In doing so the physician should specifically address the Veteran's report of falling in January 2008 at Camp Selby, Mississippi, and injuring his finger, as well as his reports of pain and the inability to extend following his 2008/2009 deployment.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the August 2013 bilateral foot examination, if available.  

Based upon the prior examination results and the review of the other pertinent evidence of record, to include the Veteran's report that he initially experienced pain in his arches during his most recent active tour of duty in Iraq, the physician should state an opinion with respect to each foot as to whether there is a 50 percent or better probability that pes planus was present during the Veteran's period of service from January 2008 to January 2009 and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to that period of service and, if so, whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of that period of service.  

With respect to any pes planus present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the arch pain he experienced while on active duty in Iraq.

For purposes of the opinions, the examiner should assume that the Veteran is credible.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims for service connection for a left knee disability, a right fifth finger disability, and bilateral pes planus.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


